UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                     :
DENZIL T. MOORE,                                     :              CASE NO. 1:17-cv-170
                                                     :
          Petitioner,                                :              OPINION & ORDER
                                                     :              [Resolving Doc. 1]
vs.                                                  :
                                                     :
STEVEN MERLAK,                                       :
                                                     :
          Respondent.                                :
                                                     :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         Denzil Moore files a 28 U.S.C. § 2241 habeas petition.1 He claims that his prior

convictions no longer qualify as career-offender predicate offenses and that, because he is

no longer a career offender under U.S. Sentencing Guideline § 4B1.1, he should be

resentenced.

         Magistrate Judge Jonathan D. Greenberg recommends that the Court dismiss

Moore’s petition.2 He finds that the petition does not qualify as one of the “narrow subset”

of sentence-enhancement challenges that may proceed under § 2241. Moore objects.3

          For the following reasons, the Court OVERRULES Petitioner’s objections, ADOPTS

Magistrate Judge Greenberg’s Report and Recommendation (“R&R”), and DISMISSES

Moore’s petition.




          1
            Doc. 1. Respondent Merlak returns the writ. Doc. 8. Petitioner Moore files a traverse to the return of writ,
Doc. 9, and files a notice of recent legal authority, Doc. 10. Per Magistrate Judge Greenberg’s May 21, 2018 order,
Merlak responded to Moore’s arguments that, in light of two recent cases, § 2241 is the appropriate procedural vehicle
for the habeas challenge. Doc. 14. Replying, Moore filed a traverse. Doc. 15.
          2
            Doc. 18.
          3
            Doc. 19. Respondent Merlak opposes. Doc. 20. Petitioner Moore replies. Doc. 21.
Case No. 1:17-cv-170
Gwin, J.

                                                  I. Discussion

         The Federal Magistrates Act requires a district court to conduct a de novo review

only of those portions of a R&R to which the parties have objected.4

         In 2002, a federal district court sentenced Moore for a drug felony conviction. In

doing so, it applied the § 4B1.1 career-offender sentence enhancement because of Moore’s

prior state cocaine trafficking and federal bank robbery convictions.5 The career-offender

enhancement applies to defendants sentenced for a “violent” or “controlled substance

offense” felony who have at least two prior convictions in one of these felony categories.6

         Moore files a § 2241 petition to challenge his career-offender sentence

enhancement. Federal prisoners typically bring sentencing challenges under 28 U.S.C.

§ 2255. However, when a prisoner cannot meet the requirements for a § 2255(h)

successive petition and § 2255 remedies are “inadequate or ineffective to test the legality

of his detention,” the § 2255(e) savings clause allows the sentencing challenge to proceed

under § 2241.7

         The Sixth Circuit in Hill v. Masters recognized that a “narrow subset” of sentence-

enhancement challenges satisfy the § 2255(e) savings clause requirements and are properly

brought under § 2241.8 The court limited its decision to § 2241 petitions meeting three

criteria:

         (1) prisoners who were sentenced under the mandatory guidelines regime
         pre-United States v. Booker, 543 U.S. 220 (2005), (2) who are foreclosed

         4
             28 U.S.C. § 636(b)(1).
         5
           United States v. Moore, No. 1:01-cr-474 (N.D. Ohio), Docs. 24 at 4–5, 29, 30 at 5–7, 46. Moore was
convicted for possession with intent to distribute cocaine base under 21 U.S.C. §§ 841(a)(1), (b)(1)(A).
         6
           U.S. Sentencing Guidelines Manual § 4B1.1 (U.S. Sentencing Comm'n 2018)
         7
           28 U.S.C. § 2255(e); Hill v. Masters, 836 F.3d 591, 594–95 (6th Cir. 2016) (citation omitted).
         8
           Hill, 836 F.3d at 599–600.
                                                         -2-
Case No. 1:17-cv-170
Gwin, J.

         from filing a successive petition under § 2255, and (3) when a subsequent,
         retroactive change in statutory interpretation by the Supreme Court reveals
         that a previous conviction is not a predicate offense for a career-offender
         enhancement.9

Moore has argued that Hill entitles him to bring this § 2241 habeas petition. Most

pertinent, he says that two Supreme Court rulings have since revealed that his state cocaine

trafficking and federal bank robbery convictions no longer qualify as predicate offenses.

         In the R&R, Magistrate Judge Greenberg found that Moore’s petition did not satisfy

the third Hill criterion because his prior convictions still constitute predicate offenses. As a

result, he concluded that Moore’s petition did not meet the § 2255(e) savings clause

requirements and could not proceed under § 2241.

         Moore subsequently objected on various grounds to Magistrate Judge Greenberg’s

finding that his state cocaine trafficking conviction remains a predicate offense, but did not

object to that same finding for the bank robbery conviction.10

         For the following reasons, the Court agrees with Magistrate Judge Greenberg’s R&R.

Although Moore satisfies the first two Hill requirements,11 he fails the third. Moore does

not show that a retroactive Supreme Court statutory interpretation ruling has since

disqualified either of his prior convictions as career-offender predicate offenses.

         In Moore’s objections, he argues that the Supreme Court’s Descamp v. United States

and United States v. Mathis decisions12 reveal that his state cocaine trafficking conviction is




         9
             Id.
         10
           The Court adopts the R&R’s bank robbery conviction analysis without review. Thomas v. Arn, 474 U.S. 140,
149–52 (1985) (explaining that district courts may adopt without review parts of the R&R to which no party has objected).
        11
           Moore was sentenced in 2002 under the then-mandatory sentencing guidelines. Moore, No. 1:01-cr-474
(N.D. Ohio), Docs. 29, 30. Additionally, § 2255(h) precludes Moore from bringing another § 2255 petition. Doc. 1.
        12
           Descamps v. United States, 570 U.S. 254 (2013); Mathis v. United States, 136 S. Ct. 2243 (2016).
                                                          -3-
Case No. 1:17-cv-170
Gwin, J.

no longer a career-offender predicate offense.13

         Descamps directed courts to use the “categorical approach” for assessing whether a

defendant’s prior state conviction is a predicate offense. A defendant’s prior conviction

qualifies only if the conviction statute’s elements are the same as, or narrower than, the

career-offender offense’s elements.

         For “divisible statutes” that define multiple offenses by listing multiple, alternative

elements, with some alternatives not qualifying as a predicate offense, Descamps created

the “modified categorical approach.” This approach allows courts to first consult limited

documents (e.g., indictments, sentencing entries) to identify which statutory alternative was

the basis of the defendant’s prior conviction before doing the element-comparison analysis.

         In Mathis, the Supreme Court simply reiterated that courts must not consider the

particular way the defendant committed the prior offense when applying these approaches.

         Moore’s state cocaine trafficking conviction statute, Ohio Revised Code § 2925.03

(1995), contained multiple offenses, only some of which qualify as a predicate “controlled

substance offense.”14 This calls for the modified categorical approach to identify which

version of the offense formed the basis of Moore’s conviction.

         Here is where Moore’s objections come into play. Moore correctly asserts that no

court records appear to specify which § 2925.03 subsection was the basis of his

conviction. However, Moore attaches a sentencing entry that says he was convicted for


          13
             Although these cases involved Armed Career Criminal Act sentence enhancements, their analysis “also
applies to the determination of whether a prior conviction qualifies as a predicate offense for the purposes of the career-
offender enhancement under USSG § 4B1.2(a)(2).” United States v. Smith, 681 F. App'x 483, 488 (6th Cir.), cert. denied,
137 S. Ct. 2144 (2017).
          14
             United States v. Robinson, 333 F. App'x 33, 35 (6th Cir. 2009) (“[A]t least 2 of the 10 subsections of Ohio
Rev. Code § 2925.03(A) do not qualify as ‘controlled substance offenses’ within the meaning of U.S.S.G. § 4B1.2(b).”);
United States v. Wright, 43 F. App'x 848, 852 (6th Cir. 2002).
                                                            -4-
Case No. 1:17-cv-170
Gwin, J.

count one of the indictment. Because count one of Moore’s trafficking indictment

essentially tracks the language from § 2925.03(A)(2),15 this provision formed the basis of

Moore’s state conviction.16

         As Magistrate Judge Greenberg correctly stated, the Sixth Circuit has concluded that

§ 2925.03(A)(2) is a career-offender predicate offense.17 The statutory provision constitutes

a § 4B1.2(b) “controlled substance offense” because it criminalizes the possession of a

controlled substance with intent to distribute it.18

         Moore objects to this conclusion. He asserts that Magistrate Judge Greenberg

considered the way that Moore committed the offense. Courts, however, may consult the

indictment for divisible statutes.19 And the fact that the indictment, in a minor departure

from the § 2925.03(A)(2) language, specifically referenced “[c]ocaine, a Schedule II drug”

does not mean that Magistrate Judge Greenberg considered the specific drug when

comparing the conviction statute and “controlled substance offense” elements.

         Moore also claims that § 2925.03(A)(2)’s elements are broader than the “controlled

substance offense” elements because the statutory provision criminalizes offers to sell a

controlled substance. Section 2925.03(A)(2), however, does not criminalize offers to sell—



         15
            Compare Doc. 17 (state cocaine trafficking indictment), with Ohio Rev. Code § 2925.03(A)(2) (1995).
         16
            Robinson, 333 F. App'x at 36 (“Where the charging document closely tracks the statutory language of the
relevant subsection, the fact that the subsection is not also identified by its number does not create any reasonable doubt
about which subsection has been charged.”).
          17
             Id. (“Because § 2925.03(A)(2) includes an element of ‘manufacture, import, export, distribution, or
dispensing,’ or intent to do those things, that subsection of the Ohio statute falls within the ambit of U.S.S.G.
§ 4B1.2(b).”). See also United States v. Karam, 496 F.3d 1157, 1167–68 (10th Cir. 2007) (holding that “[t]here can be no
dispute that” an Ohio Rev. Code § 2925.03(A)(2) conviction is a controlled substance offense); Bullard v. United States,
No. 1:14-CR-411, 2017 WL 2291419, at *5 (N.D. Ohio May 25, 2017); United States v. Nesbitt, No. 4:15-cr-18 (N.D.
Ohio Oct. 5, 2017), Doc. 38 at 2–3.
          18
             Robinson, 333 F. App'x at 36 (citing United States v. Wright, 43 F. App'x 848, 852–53 (6th Cir. 2002)).
          19
             E.g., Mathis, 136 S. Ct. at 2249 (“Under [the modified categorical approach], a sentencing court looks to a
limited class of documents (for example, the indictment, jury instructions, or plea agreement and colloquy) to determine
what crime, with what elements, a defendant was convicted of.”).
                                                            -5-
Case No. 1:17-cv-170
Gwin, J.

§ 2925.03(A)(1) does.20 This objection is overruled as well.

         The Court also overrules Moore’s objection that the government violated “Rules

32.1 and 28(g)” by not providing him copies of (unidentified) unpublished opinions cited

in their briefs. These rules are from the Federal Rules of Appellate Procedure, which do

not apply to district court proceedings.21

         Lastly, the Court does not address Moore’s Johnson v. United States22–related

objection because it is unintelligible and, in any event, would not apply.

         Because Moore’s petition does not satisfy all three Hill requirements for a § 2241

sentence-enhancement challenge, the Court lacks jurisdiction over his petition.

                                                   Conclusion

         For the reasons stated, the Court OVERRULES Petitioner’s objections, ADOPTS

Magistrate Judge Greenberg’s R&R, incorporating it fully herein, and DISMISSES the

petition. Furthermore, the Court certifies that no basis exists upon which to issue a

certificate of appealability.23

         IT IS SO ORDERED.


Dated: January 31, 2019                                        s/       James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE




         20
            E.g., United States v. Rushin, No. CR 3:16-00140-01, 2017 WL 3401296, at *2 (S.D.W. Va. Aug. 8, 2017).
Section 2925.03(A)(2) has only a mens rea element involving knowing/believing the substance is intended for sale.
         21
            See Fed. R. App. P. 1(a)(1).
         22
            Johnson v. United States, 135 S. Ct. 2551 (2015).
         23
            28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
                                                         -6-
